38 B.R. 374 (1984)
Daniel L. McFARLAND and Linda Kay McFarland, Plaintiffs,
v.
FARMERS PRODUCTION CREDIT ASSOCIATION, Defendant.
Bankruptcy No. C 83-2124.
United States District Court, N.D. Iowa, E.D.
April 2, 1984.
*375 David S. Kelsen, Stephen J. Rapp, Waterloo, Iowa, for plaintiffs.
T. James McDonough, Marilyn S. Scheer, Des Moines, Iowa, for defendant.

ORDER
McMANUS, Chief Judge.
This matter is before the court on defendant Farmers Production Credit Association's resisted motion for reversal of bankruptcy court's decision, filed January 3, 1984. Denied.
On October 31, 1983 the United States Bankruptcy Court for the Northern District of Iowa issued "Findings of Fact, Conclusions of Law and ORDERS Sustaining Complaint to Avoid Lien, with Memorandum" herein. Pursuant to Bankruptcy Rule 8001, on November 4, 1983 defendant filed a notice of appeal from the bankruptcy court's decision. Defendant bases its appeal on the same grounds urged below. Specifically, defendant contends:
1) Section 522(f)(2) of the Bankruptcy Code does not apply retroactively to exempt liens established in the "gap" between the enactment and the effective date of the 1978 Bankruptcy Reform Act;
2) Retroactive application of § 522(f)(2) violates its fifth amendment due process rights; and
3) Its lien on the farm equipment is possessory; hence, it may not be avoided under § 522(f)(2). Plaintiff has resisted defendant's motion and seeks affirmance of the bankruptcy court's decision.
The bankruptcy court's factual findings should be affirmed unless clearly erroneous; however, its conclusions of law are freely reviewable on appeal. See Matter of Multiponics, Inc., 622 F.2d 709, 713 (5th Cir.1980); Matter of Perimeter Park Investment Associates, Ltd., 616 F.2d 150, 151 (5th Cir.1980); Solomon v. Northwestern State Bank, 327 F.2d 720, 724 (8th Cir.1964).
Here, the court has independently reviewed the record and applied the law thereto. Contrary to defendant, the court finds the bankruptcy court's decision to be particularly well reasoned. Accordingly, the findings of fact, conclusions of law, and memorandum are adopted in their entirety. See Bankruptcy Rule 8013.
It is therefore
ORDERED
Denied.